
	

113 S563 IS: Jumpstart GSE Reform Act
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 563
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Corker (for himself,
			 Mr. Warner, Mr.
			 Vitter, and Ms. Warren)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide certainty that Congress and the Administration
		  will undertake substantive and structural housing finance reform, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Jumpstart GSE Reform
			 Act.
		2.DefinitionsAs used in this Act, the following
			 definitions shall apply:
			(1)EnterpriseThe
			 term enterprise has the same meaning as in section 1303 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992.
			(2)Guarantee
			 feeThe term guarantee fee has the same meaning as
			 in section 1327(a) of the Housing and Community Development Act of 1992 (12
			 U.S.C. 4547(a)).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(4)Senior
			 Preferred Stock Purchase AgreementThe term Senior
			 Preferred Stock Purchase Agreement means—
				(A)the Amended and
			 Restated Senior Preferred Stock Purchase Agreement, dated September 26, 2008,
			 as such Agreement has been amended on May 6, 2009, December 24, 2009, and
			 August 17, 2012, respectively, and as such Agreement may be further amended and
			 restated, entered into between the Department of the Treasury and each
			 enterprise, as applicable; and
				(B)any provision of
			 any certificate in connection with such Agreement creating or designating the
			 terms, powers, preferences, privileges, limitations, or any other conditions of
			 the Variable Liquidation Preference Senior Preferred Stock of an enterprise
			 issued or sold pursuant to such Agreement.
				3.Prohibition on
			 use of guarantee fees to offset other government spendingAn increase in the guarantee fee required to
			 be charged by an enterprise may not be used to offset an increase in outlays or
			 a reduction in revenues for any purpose other than those related to the
			 enterprises' business functions under—
			(1)the congressional budget;
			(2)the Balanced Budget and Emergency Deficit
			 Control Act of 1985; or
			(3)the Statutory Pay-As-You-Go Act of
			 2010.
			4.Limitations on
			 sale of preferred stockNotwithstanding any other provision of law
			 or any provision of the Senior Preferred Stock Purchase Agreement, the
			 Secretary may not sell, transfer, relinquish, liquidate, divest, or otherwise
			 dispose of any outstanding shares of senior preferred stock acquired pursuant
			 to the Senior Preferred Stock Purchase Agreement, until such time as Congress
			 has passed and the President has signed into law legislation that includes a
			 specific instruction to the Secretary regarding the sale, transfer,
			 relinquishment, liquidation, divestiture, or other disposition of the senior
			 preferred stock so acquired.
		
